       Case 3:19-cv-00310-DPM Document 56 Filed 07/21/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CHERIE ANDERSON                                             PLAINTIFF

v.                       No. 3:19-cv-310-DPM

PRINCIPAL LIFE INSURANCE COMPANY,
dfb/a FMLASource, dfb/a Principal Absence
Management Center; BAPTIST MEDCARE,
INC., d/b/a Practice Plus; BAPTIST HEALTH,
f/k/a Baptist Health Medical Center-Little Rock,
dfb/a Interventional Pain Management Center;
BAPTIST HEALTH/PRACTICE PLUS;
INTERVENTIONAL PAIN MANAGEMENT
CENTER, a subsidiary of Baptist Health
Medical Center-Little Rock; and PAIN &
INTERVENTION AL RADIOLOGY
SPECIALISTS, P.A., d/b/a Interventional
Pain Management Center                                  DEFENDANTS

                             JUDGMENT
     Anderson's federal claims are dismissed with prejudice. Her state
law claims are dismissed without prejudice.




                                  D.P. Marshall Jr.
                                  United States District Judge
